

Exhibit 10-iii




























AT&T Corp. NON-QUALIFIED PENSION PLAN




As Amended and Restated effective January 1, 1995








--------------------------------------------------------------------------------



 AT&T NON-QUALIFIED PENSION PLAN




ARTICLE 1
PURPOSE




This AT&T Non-Qualified Pension Plan (the "Plan") is an Amendment and
Restatement of predecessor programs sponsored by the Company that where first
adopted on October 1, 1980, to provide supplemental pension, disability and
death benefits to certain employees of the Company. The Plan is intended to
constitute an unfunded plan of deferred compensation for a select group of
management or highly compensated employees for purposes of Title I of ERISA.




ARTICLE 2
DEFINITIONS




Whenever used herein, the terms set forth below have the following meanings
unless a different meaning is clearly required by the context:


2.01.
"Active  Service" means the period of active employment but excluding any time
the individual is absent on account of disability and receiving or eligible to
receive sickness or accident disability benefits under the Company's Sickness
and Accident Disability Benefit Plan.



2.02.
"ADEA" means the Age Discrimination in Employment Act of 1967, as it may be
amended from time to time.



2.03.
"Adjusted Career Average Pay" as used in the Alternate Formula described in
Section 4.02(b), means (i) in the case of an Officer, the sum of A and B below
divided by such Officer's Term of Employment and (ii) in the case of an E-band
Employee, the amount described in B below divided by such E-band Employee's Term
of Employment:



 
A.
the sum of (1) the average of an Officer's annual Short Term Incentive Awards
and any salary amounts deferred under the AT&T Senior Management Incentive Award
Deferral Plan includable in the 1989 Base Period multiplied by his or her Term
of Employment as of December 31, 1989 and (2) his or her Short Term
Incentive  Awards  includable under the Basic Formula and any salary amounts
deferred under the AT&T Senior Management Incentive Award Deferral Plan for the
period from January 1, 1990 to the date of retirement.



 
B.
the sum of (a) the product of (i) the Participant's average annual
"Compensation" as defined in the Pension Plan for the 1992 Base Period and (ii)
the Participant's Term of Employment as of December 31, 1992 and (b) the
Participant's "Compensation" for the period from January 1, 1993 to the last day
of his or her Term of Employment.

 
 
2

--------------------------------------------------------------------------------


2.04.
"Administrator" means the person identified as the Pension Plan Administrator
under the Pension Plan or such other person or entity designated by the Company.



2.05.
"Affiliated Corporation" means any corporation or other entity of which 50
percent or more of the voting stock is owned directly or indirectly by AT&T.



2.06.
"AT&T" or "Company" means AT&T Corp. (formerly American Telephone and Telegraph
Company), a New York Corporation, or its successors.



2.07.              "1989 Base Period" means the period from January 1, 1987, to
December  31, 1989.


2.08.              "1992 Base Period" means the period from January 1, 1990, to
December 31, 1992.


2.09.              "Board" means the Board of Directors of AT&T.


2.10.
"Committee" means the Employees' Benefit Committee appointed by the Company to
administer the Pension Plan.



2.11.
"Covered Compensation Base" means an amount which is the average of the maximum
wage amounts on which an employee's liability for Social Security taxes
were  determined for each year beginning with January 1, 1958 and ending with
the year in which the calculation is made.



2.12.
"Delegate" means the Board's authorized representative designated pursuant to a
delegation of authority by the Board to act on behalf of or to perform one or
more administrative responsibilities under the Plan.



2.13.
"E-band Employee" means any employee of a Participating Company employed in a
position evaluated or classified as an "E-band" or equivalent position by the
Company, except that no employee who is assigned to such a position on a
temporary basis after being notified in writing of the temporary status of such
assignment shall be an "E-band Employee" for any purpose under this Plan.



2.14.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.



2.15.
"Long Term Disability Plan" means the AT&T Senior Management Long Term
Disability and Survivor Protection Plan.

 
 
3

--------------------------------------------------------------------------------


2.16.
"Normal Retirement Age" means the Normal Retirement Age determined under the
Pension Plan.



2.17.
"Officer" means any employee of a Participating Company holding a position
evaluated or classified above the "E-band" level by the Company, except that no
employee who is assigned to such a position on a temporary basis after being
notified in writing of the temporary status of such assignment shall be an
"Officer" for any purpose under this Plan.



2.18.
"Participant" means an Officer who is eligible for a service pension, deferred
vested pension or disability pension under the terms of the Pension Plan or an
E-band Employee who is eligible for a  service pension under the terms of the
Pension Plan.



2.19.
"Participating Company" means AT&T and any Affiliated Corporation which has
elected, with the approval of the Committee as required by Section 8.01, to
participate in the Plan.



2.20.
"Pension Plan" means the AT&T Management Pension Plan, as amended from time to
time.



2.21.
"Pension Plan Benefit" means the annual pension benefit determined under the
Pension Plan without regard to the limitations on covered compensation under
Section 401(a)(17) of the Internal Revenue Code of 1986, or the limitations on
benefit accruals and payments under Section 415 of the Internal Revenue Code of
1986, and before any reduction in such pension benefit for the cost of a
survivor annuity or for early retirement.



2.22.
"Plan" means this AT&T Non-Qualified Pension Plan, as set forth herein and as
amended from time to time.



2.23.
"Position Rate" means an amount established periodically by the Company for each
Officer position upon which base salaries are administered.



2.24.
"Short Term Incentive Award" means the actual amount awarded (including any
amounts deferred pursuant to the AT&T Senior Management Incentive Award Deferral
Plan) annually to an Officer pursuant to the AT&T Short Term Incentive Plan or
predecessor short term incentive plans. Short Term Incentive Awards shall, for
purposes of this Plan, be considered to be awarded on the last day of the
performance period with respect to which they are earned.



2.25.
"Standard Award" means an amount determined periodically for each Position Rate
under the AT&T Short Term Incentive Plan or predecessor short term incentive
plans.



2.26.
"Successor Plan Sponsor" means Lucent Technologies Inc. and any other
corporation or entity that enters into an agreement or agreements providing for
the assumption of liabilities arising under this Plan comparable to the
Management Interchange Agreement dated as of April 8, 1996, and the Employee
Benefits Agreement dated February 1, 1996, and amended and restated as of March
29, 1996, between AT&T and Lucent Technologies Inc.

 
 
4

--------------------------------------------------------------------------------


2.27.
"Term of Employment" means the period of employment described in Section 2.38 of
the Pension Plan and, unless expressly limited by the context, shall also mean
the number of full or partial calendar years comprising Years of Service as
defined in Section 2.39 of the Pension Plan.



2.28.
"Total Compensation" As used in the Alternate Minimum Formula described in
Section 4.02(c) means the sum of (i) the elements of Compensation as defined in
Section 4.2(f) of the Pension Plan, (ii) salary amounts deferred under the AT&T
Senior Management Incentive Award Deferral Plan, and (iii) Short Term Incentive
Awards.



2.29.
"Transition Participant" means a Participant as to  whom the responsibility and
liability for the payment of benefits accrued or payable under this Plan has
been assumed by a Successor Plan Sponsor.





ARTICLE 3
PARTICIPATION AND ELIGIBILITY


3.01.              Participation.


 
All Officers and E-band Employees who meet the criteria set forth in Section
2.18 shall be eligible to participate in this Plan.



3.02.              Eligibility.


 
(a)
Service Benefit. Each Participant who is eligible for a service pension pursuant
to the terms of the Pension Plan (excluding for purposes of this Section 3.02(a)
the effect of any management pension enhancement pursuant to Section 4.2(h) of
the Pension Plan) and who meets the relevant requirements of Article 4 shall be
eligible for a service benefit pursuant to this Plan.



(b)        Deferred Benefit.


 
(i)
Except as otherwise specified in Sections 4.04 and 4.05, an Officer who is
eligible for a deferred vested pension pursuant to the terms and conditions of
the Pension Plan is eligible for a deferred benefit pursuant to this Plan.



 
(ii)
An Officer who leaves the service of a Participating Company and who has elected
to have his or her deferred vested pension payable early in reduced amounts
pursuant to the terms and conditions of the Pension Plan shall be deemed to have
elected to have his or her deferred benefits under this Plan payable early in
reduced amounts under the same terms and conditions as set forth in the Pension
Plan. In the event of such an election, the amount of deferred benefit otherwise
payable at Normal Retirement Age under this Plan to such participant shall be
reduced in accordance with the same formulas  as are set forth in the Pension
Plan for the discounting of the deferred vested pension.

 
 
5

--------------------------------------------------------------------------------


(iii)
The Committee, the Administrator or a Delegate, as appropriate, shall notify
each Officer who leaves the employment of such Participating Company (except to
take employment without a break in service with another Participating Company or
other Affiliated Corporation) of his or her eligibility, if any, for a deferred
benefit by mailing, within a reasonable time after his or her leaving, a notice
to his or her last known address as shown on the Participating Company's
records.



 
(c)
Disability Benefit. A Participant who, while an Officer, has become eligible for
a Disability Pension pursuant to Section 4.1(c) of the Pension  Plan shall be
eligible for a Disability Benefit hereunder. Should the Disability Pension be
discontinued (other than by reason of conversion to a Service Pension) pursuant
to the terms of the Pension Plan, the Disability Benefit hereunder shall be
discontinued as well.



(d)        Contingent Benefits.


 
(i)
An Officer who, on or after January 1, 1986, is reassigned to a position
evaluated below the E-band level for reasons other than unsatisfactory
performance, and who has satisfied the vesting requirements of Section 3.02(a)
or Section 3.02(b) of this Plan as of the reassignment date, will be eligible
for Officer benefits upon his or her termination of employment provided he or
she is then eligible for either a service pension under Section 4.1(a) or a
deferred vested pension under Section 4.1(b) of the Pension Plan. The
determination of the amount of such former Officer's benefits will be based on
his or her Term of Employment completed as of the reassignment date and shall be
computed in accordance with Section 4.02(a) in effect on such date.



 
(ii)
An Officer who, on or after January 1, 1986, is reassigned to a position
evaluated below the E-band, and who has not satisfied the vesting requirements
of this Plan as of the reassignment date, will not be eligible for benefits
under this Plan upon his or her termination of employment.



(iii)
An Officer who, on or after January 1, 1986, is reassigned to a position
evaluated at the E-band level for reasons other than unsatisfactory performance,
and who has satisfied the vesting requirements of Section 3.02(a) or Section
3.02(b) of this Plan as of the reassignment date shall be eligible for a benefit
(A) under Section 3.02(a), if such Officer is eligible for a service pension
under Section 4.1(a) of the Pension Plan on the last day of his or her Term of
Employment or (B) under Section 3.02(b), if such Officer is not eligible for a
service pension under Section 4.1(a) of the Pension Plan on the last day of his
or her Term of Employment. The benefit of any reassigned Officer described in
this Section 3.02(d)(iii)(A) shall be computed based on his or her Term of
Employment and in accordance with Section 4.02(b) in effect on the last day of
such Term of Employment. The benefit of any reassigned Officer described in this
Section 3.02(d)(iii)(B) shall be computed based on his or her Term of Employment
completed as of the last day of the year in which his or her job is reclassified
and in accordance with Section 4.02(a) in effect as of the date of such
reassignment.

 
 
6

--------------------------------------------------------------------------------


(iv)
A Participant, other than an Officer whose job is classified or reclassified
during or after 1986 to a level below E-band will be eligible for the service
benefit described in Section 3.02(a) and computed in accordance with Section
4.02(b) based on his or her Term of Employment completed as of the last day of
1988 or if later, the last day of the year in which his or her job is
reclassified and based on the provisions of the Plan in effect on such day,
provided he or she is then eligible for a service pension under the Pension
Plan, and further provided he or she is not demoted subsequent to such day
because of unsatisfactory job performance prior to retiring under the Pension
Plan.





ARTICLE 4
PENSION BENEFITS




4.01.              Benefit Eligibility.


 
(a)
Officers. The following provisions govern the eligibility for benefits of
Officers whose retirement date is on or after December 31, 1993.



 
(i)
The benefit of an Officer who had at least five Years of Service as an Officer
as of December 31, 1993 will be the greater of the annual benefit amounts
determined under the Basic Formula, the Alternate Formula or the Alternate
Minimum Formula described in Sections 4.02(a), (b) and (c) respectively.



 
(ii)
The benefit of an Officer who is not described in Section 4.01(a)(i) but who is
eligible for a service pension under Section 4.1(a) of the Pension Plan as of
the last day of his or her Term of Employment will be the greater of the annual
benefit amounts under the Basic Formula or the Alternate Formula described in
Sections 4.02(a) and (b) respectively.



(iii)
The benefit of an Officer who is not described in Sections 4.01(a)(i) or (ii)
but who is eligible for a deferred vested pension under Section 4.1(b) or a
disability pension under Section 4.1(c) the Pension Plan as of the last day of
his or her Term of Employment will be the amount determined under the Basic
Formula described in Section 4.02(a).

 

 
7

--------------------------------------------------------------------------------


(iv)
The benefit payable to the surviving lawful spouse of an Officer shall be
determined in accordance with Section 4.02(d)(i), if the Officer is an employee
at the time of death and in accordance with Sections 4.02(d)(ii) and (iii), if
the Officer is not an employee at the time of death.



 
(b)
E-band Employees. The annual service benefit of an E-band Employee whose
retirement date is on or after October 19, 1993, will be the amount computed
under the Alternate Formula described in Section 4.02(b). The benefit payable to
the surviving lawful spouse of an E-band Employee shall be determined in
accordance with Section 4.02(d)(i), if the E-band Employee is an employee at the
time of death. The formulas for computing the pension benefits of an E-band
Employee whose employment terminated prior to October 19, 1993, are shown in
Appendix A.



4.02.              Benefit Formulas.


 
(a)
Basic Formula. The annual service or disability benefit under the Basic Formula
shall be determined by adding (A) the product of one and five-tenths percent
(1.5%) of the average annual Short Term Incentive Awards for the 1989 Base
Period and the Officer's Term of Employment as of December 31, 1989, and (B) the
sum of one and six-tenths percent (1.6%) of the Short Term Incentive Award for
each successive full or partial calendar year of employment following 1989.



 
(i)
Early Retirement Discount. The monthly service benefit, determined in accordance
with the Basic Formula of this Section 4.02(a), for each Officer who is granted
a service benefit for reasons other than total disability as a result of
sickness or injury, shall be reduced by one-half percent (0.5%) for each
calendar month or part thereof by which his or her age at time benefits are
first paid under this Plan is less than fifty-five (55) years, except that each
Officer retired with thirty (30) or more years of service shall receive a
monthly benefit allowance reduced by one-quarter percent (0.25%) for each
calendar month or part thereof by which such Officer's age at the time benefits
are first paid under this Plan is less than fifty-five (55) years.



 
(ii)
Deferred Benefit Amount. The monthly benefit for each Officer eligible for a
deferred benefit under the provisions of Section 3.02(b)  shall be calculated
exclusively in accordance with the provisions specified as applicable to those
receiving a benefit under this Section 4.02(a) effective as of the date such
Officer leaves the service of a Participating Company.



(iii)
An Officer who leaves the service of a Participating Company with eligibility
for a deferred benefit in accordance with Section 3.02(b) but who is not
entitled to any other class of pension or benefit under this Plan shall not be
considered a retiree pursuant to the Pension Plan or a retired Officer.



 
(b)
Alternate Formula. The annual benefit under the Alternate Formula shall be the
excess of B over A, where A equals the Participant's Pension Plan Benefit and B
equals the product of one and seven-tenths percent (1.7%) of the Participant's
Adjusted Career Average Pay, less eight-tenths of one percent (0.8%) of the
Participant's Covered Compensation Base, and the Participant's Term of
Employment. The service benefit under this Alternate Formula will be reduced in
case of retirement before age 60 by applying the appropriate reduction factor
from the Table of such factors shown in Appendix C to such benefit.

 

 
8

--------------------------------------------------------------------------------


 
(c)
Alternate Minimum Formula. The annual benefit under the Alternate Minimum
Formula in this Section 4.02(c) shall be an amount equal to (A) the product of
the greater of the amount determined under Formula A or the amount determined
under Formula B, multiplied by the applicable factor set forth in Appendix B,
less (B) the amount of the Officer's Pension Plan Benefit.



 
(i)
Formula A. For purposes of the Alternate Minimum Formula in this Section
4.02(c), Formula A means the sum of (a) the product of one and five tenths
percent (1.5%) of average calendar year Total Compensation for the 1992 Base
Period and the Term of Employment as of December 31, 1992 and (b) one and six
tenths percent (1.6%)of Total Compensation for the calendar year 1993
actuarially reduced in case of retirement before age 55 by applying the
appropriate reduction factor set forth in Section 4.02(a)(i).



 
(ii)
Formula B. For purposes of this Alternate Minimum Formula in this Section
4.02(c), Formula B means the product of (a) the excess of one and seven tenths
percent (1.7%) of Adjusted Career Average Pay, over eight tenths of one percent
(0.8%) of the Covered Compensation Base, and (b) the Officer's Term of
Employment at December 31, 1993, reduced in case of retirement before age 60 by
applying the appropriate reduction factor set forth in Appendix C.



(d)        Automatic Survivor Annuities.


 
(i)
Before-Retirement. In the event of the death of an active Participant whose Term
of Employment includes at least fifteen years or who is eligible for a service
benefit under Section 4.02(a) at the time of his or her death and who leaves a
surviving lawful spouse, such surviving lawful spouse shall receive, effective
on the day following the date of death, a survivor annuity in the amount of
forty five percent (45%) of the benefit which would have been payable had such
Participant retired with a service benefit, regardless of his or her actual
eligibility therefor, on the date of his or her death. For purposes of the
automatic survivor annuity provided in this Section 4.02(d)(i), the early
retirement discounts in Sections 4.02(a)(i) and 4.02 (b)(i) shall not apply.



 
(ii)
Post-Retirement. Upon the death of an Officer receiving a service or disability
benefit under this Plan who retired on or after December 31, 1986 or retired
prior to that date but had not reached age 55 on or before December 31, 1983, a
survivor annuity in the amount of 45% of such retired Officer's monthly benefit
amount will be payable beginning on the day following the date of his or her
death to the surviving lawful spouse of such retired Officer.



9

--------------------------------------------------------------------------------


(iii)
Post-Retirement Transition Cases. In the case of a deceased Officer who retired
prior to December 31, 1987, the survivor annuity payable under Section
4.02(d)(ii) above, shall be increased by the amount required, if any, to bring
the total monthly survivor annuity payable under this Plan to an amount computed
by multiplying the product of the average of such Officer's Standard Awards for
a maximum of six (6) years prior to his or her retirement year and sixty-five
hundredths percent (0.65%) by his or her Term of Employment, and dividing the
result by twelve (12); the Standard Awards includable in this computation cannot
exceed sixty percent (0.60%) of such Officer's Position Rate.



 
(e)
Special Increases. Service and disability benefit payments, as determined under
Sections 4.02(a) and (b), of retired Officers and service benefit payments, as
determined under Section 4.02(b), of retired E-band Employees, and survivor
annuities in pay status under Sections 4.02(d)(i), (d)(ii), and (d)(iii) shall
be increased by the same percentage and pursuant to the same terms and
conditions as are set forth for comparable payments, from time to time, in the
Pension Plan.



4.03.              Monthly Payments.


 
The annual benefit  determined under this Article 4 shall be divided by twelve
(12) and shall be payable monthly or at such other periods as the Committee or
the Administrator, as applicable, may determine in each case.



4.04.              Commencement and Duration of Payments


 
(i)
Subject to the exception set forth in paragraph (ii) herein, benefits granted
under this Plan shall commence on the date the benefits under the Pension Plan
are first paid to the Participant and shall, except for the reasons specified in
Sections 3.02(c), 4.05 and 9.12, continue to the death of the recipient.



 
(ii)
Any benefit payable to an Officer pursuant to Section 4.02(c) who had at least
five Years of Service as an Officer as of December 31, 1993 and as to whom the
sum of his or her attained age and Term of Employment equaled or exceeded
seventy (70) as of that date shall be payable as of the last day of his or her
Term of Employment and shall, except for the reasons specified in Section 4.05
and Section 9.12, continue to his or her death.



        (iii)
Benefit amounts accrued and payable under this Article 4 but not actually paid
at the time of death of a Participant shall be paid in accordance with the
standards and procedures set forth in the Pension Plan.



4.05.              Treatment During Subsequent Employment.
 
 
10

--------------------------------------------------------------------------------


 
 
When a Participant's Term of Employment includes service with more than one
Participating Company or with a company that is not a Participating Company, the
last Participating Company to employ him or her immediately prior to his or her
retirement or termination of employment with entitlement to a benefit hereunder
shall be responsible for the full benefit under this Plan. Employment with any
Participating Company subsequent to retirement or termination of employment with
entitlement to any type of benefit under this Plan shall result in the permanent
suspension of the benefit for the period of such employment or reemployment to
the extent and in a manner consistent with the terms and conditions applicable
to the suspension of benefit payments under the Pension Plan. Payment of a
Participant's benefit under this Plan shall resume simultaneously with the
recommencement of his or her benefits under the Pension Plan. Following
recommencement of payment under this Plan, the Participant (or surviving lawful
spouse) shall not be eligible to receive any payments under this Plan that would
otherwise have been payable but for the suspension.



4.06.              Method and Form of Payment.


 
Payments under this Article 4 shall be made in the same manner as set forth
under the Pension Plan.





ARTICLE 5
DEATH BENEFITS


5.01.              Participation.


 
Upon the death of an active Officer or an Officer who, on or after August 10,
1980, retires on a service or disability pension under the Pension Plan
(excluding for purposes of this Section 5.01 the effect of any management
pension enhancement pursuant to Section 4.2(h) of the Pension Plan) or who
terminates employment with eligibility to receive payments under the Long Term
Disability Plan, a Death Benefit shall be provided under this Article 5. The
Death Benefits under this Article 5 are in addition to the accident, sickness
and pensioner death benefits under the Death Benefit Plan in the Pension Plan
and shall be paid to the same beneficiary or beneficiaries and administered in
the same manner as such benefits under the Pension Plan.



5.02.              Death Benefits.


 
(a)
Primary Death Benefit.  In the case of the death of an Officer described in
Section 5.01 a benefit equal to one year's wages shall be paid.



 
(i)
Death Prior to June 1, 1991. For purposes of determining the benefit payable
under this Section 5.02(a) with respect to an Officer who dies on or after
August 10, 1980 but prior to June 1, 1991, one year's wages is defined as the
lesser of the Officer's Standard Award in effect as of the earlier of his or her
retirement date, termination date or date of death, or the percentage shown
below of his or her Position Rate as of the earlier of such dates:





11

--------------------------------------------------------------------------------


 
Percentage
 
Retirement, Termination or
Death:                                                                                                of
Position Rate




On or After September 30, 1983 through May 31, 1991                     60%


October 31, 1981 through September 29,
1983                                                                             50%


August 10, 1980 through October 30,
1981                                                                                  15%


 
(ii)
Death On or After June 1, 1991. For purposes of determining the benefit payable
under this  Section 5.02(a) with respect to an Officer who dies on or after June
1, 1991, one year's wages is defined as the greater of (A) his or her Short Term
Award for the calendar year preceding the earlier of his or her date of death or
date of retirement, or (B) the Officer's Short  Term Award payable with respect
to any later partial calendar year period of service.



 
b)
Other Post-Retirement Death Benefits. An additional death benefit described in
this Section 5.02(b) shall be provided under this Plan in the case of an Officer
who retires on a service or disability Pension under the Pension Plan after
December 31, 1986, or before such date provided he or she did not attain age 55
on or before December 31, 1983. The death benefits under Section 5.02(b)(ii) are
provided also in the case of an Officer who terminates employment with
entitlement to Long Term Disability Plan payments.



 
(i)
Group Life Differential. Upon the death of an Officer age 66 or older who
retired after December 31, 1986, and before October 1, 1990, the difference
between the amount of his or her Basic Group Life Insurance under the Company's
Group Life Insurance Program which was in effect on the day before his or her
sixty-sixth (66) birthday and the amount of such insurance in effect on the date
of his or her death shall be paid in a lump sum to a beneficiary or
beneficiaries designated by the Officer, or, if there is no such beneficiary, to
the Officer's Estate.



 
(ii)
Tax Differential. An individual who is the beneficiary of a deceased retired
Officer or an Officer who terminated employment with entitlement to Long Term
Disability payments and who receives one or more of the benefits listed below,
shall be eligible to receive, under this Section 5.02(b)(ii), a tax differential
payment related to the difference between the beneficiary's assumed Federal
Income tax liability on such benefit or benefits and the beneficiary's assumed
Federal Income Tax liability had such benefit or benefits been funded by the
proceeds of a life insurance policy on the life of the retired Officer:

 

 
12

--------------------------------------------------------------------------------




   (A)            Post-Retirement Survivo Annuity described in Section
4.02(d)(ii),


(B)            Pensioner Death Benefit described in Section 5.02(a),


(C)           Group Life Differential Death Benefit described in Section
5.02(b)(i),


(D)
Pensioner Death Benefit described in Paragraph 3 of Section 5 of the Pension
Plan, and



(E)         The Death Benefit described in Section 5 of the Long Term Disability
Plan.


Federal Estate Tax and state and local inheritance or income taxes shall not be
considered in computing the tax differential payment under this Section
5.02(b)(ii).




ARTICLE 6
SOURCE OF PAYMENT


6.01.              Source of Payments.


 
AT&T may establish a trust to hold assets to be used to make benefit payments
under the terms of this Plan, provided such trust does not cause the Plan to be
"funded" within the meaning of ERISA. Funds invested hereunder shall, for
purposes of this Plan, be considered to be part of the general assets of the
Participating Company which invested the funds, and no Participant, beneficiary
or lawful spouse shall have any interest or right in such funds. To the extent
trust assets are available, they may be used to pay benefits arising under this
Plan and all costs, charges and expenses relating thereto. To the extent that
the funds held in the trust are insufficient to pay such benefits, costs,
charges and expenses, AT&T or the responsible Participating Company shall pay
such benefits, costs, charges and expenses from its general assets. In addition,
AT&T may, in its sole discretion, direct that payments required under this Plan
to any Participant or surviving lawful spouse be made through the purchase and
distribution of one or more nontransferable annuity contracts or cause the
trustee of the trust to purchase and distribute such annuity contracts. Any such
purchase and distribution of an annuity contract shall be a full and complete
discharge of the Plan's, AT&T's and the Participating Companies' liability for
payments assumed by the issuer of the annuity contract. Further, the Senior Vice
President, Human Resources, may determine, in his sole discretion, to pay
additional sums to any Senior Manager, from the Company's general assets or from
the trust, if any, to reimburse the Senior Manager for additional federal and
state income taxes estimated to be incurred by reason of the distribution of any
such annuity contracts. The Senior Vice President, Human Resources shall
establish a methodology or methodologies for determining the amount of such
additional sums. The methodology or methodologies selected shall be those that
the Senior Vice President, Human Resources determines, in his sole discretion,
to be the most effective and administratively feasible for the purpose of
producing after tax periodic benefit payments that approximate the after tax
periodic benefit payments that would have been received by Senior Managers in
the absence of the distribution of the annuity contract.

 

 
13

--------------------------------------------------------------------------------


6.02.              Unfunded Status.


 
The Plan at all times shall be entirely unfunded for purposes of the Internal
Revenue Code of 1986 and ERISA, and, except as provided in Section 6.01, no
provision shall at any time be made with respect to segregating any assets of a
Participating Company for payment of any benefits hereunder. The Plan
constitutes a mere promise by the Participating Company to make payments, if
any, in the future. No Participant, surviving lawful spouse or any other person
shall have any interest in any particular assets of a Participating Company by
reason of the right to receive a benefit under the Plan and to the extent the
Participant, surviving lawful spouse or any other person acquires a right to
receive benefits under this Plan, such right shall be no greater than the right
of any unsecured general creditor of a Participating Company.





ARTICLE 7
ADMINISTRATION OF THE PLAN




7.01.              Administration and Authorities.


 
The Plan shall be administered by the Company and it shall have full
discretionary authority to manage and control the operation and administration
of the Plan, including the power to interpret provisions of the Plan, make
determinations of fact, promulgate rules and regulations, determine benefit
eligibility of individual and classes of Participants (including, without
limitation, determinations of a Participant's applicable Term of Employment,
Position Rate and rate of pay), delegate its powers and duties hereunder to the
Committee, the Administrator or others and take such other action as it shall
find necessary and appropriate to implement the provisions of the Plan. The
Committee and the Administrator may retain attorneys, consultants, accountants
or other persons (who may be employees of the Company or an Affiliated
Corporation)  to render advice and assistance and may delegate any of the
authorities conferred on it to such persons as it shall determine to be
appropriate to effect the discharge of its duties hereunder. The Company, the
Affiliated Corporations and any of their Officers and E-band Employees shall be
entitled to rely upon the advice, opinions, and determinations of any such
persons. Any exercise of the authorities  set forth in this Section, whether by
the Company, the Committee or its Delegate, or the Administrator, shall be final
and binding upon the Company, its Affiliated Corporations, their officers,
directors and affected Participants and beneficiaries.



7.02.              Committee.
 

 
14

--------------------------------------------------------------------------------


 
The Company has delegated to the Committee authority to make the final
determination to grant or deny claims for benefits under the Plan with respect
to Participants, surviving lawful spouses, and other beneficiaries and to
authorize disbursements according to the terms of the Plan.



7.03.              Indemnification.


 
No member of the Board, the Committee or the Administrator shall be personally
liable by reason of any contract or other instrument executed by such individual
or on his or her behalf in his or her capacity as a member of the Board,
Committee or the Administrator nor for any mistake of judgment made in good
faith, and AT&T shall indemnify and hold harmless each member of the Board, each
member of the Committee, the Administrator and each other employee, officer, or
director of AT&T or any Participating Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including attorneys' fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person's
own fraud or bad faith.



7.04.              Benefit Claims and Appeals


 
(a)
Benefit Claims. All claims for benefit payments under the Plan shall be
submitted in writing by Participants to the person designated by the Company to
make determinations as to eligibility for benefits under the Plan and such
person shall notify the Participant in writing within 90 days after receipt as
to whether the claim has been granted or denied. This period may be extended for
up to an additional 90 days in unusual cases provided that written notice of the
extension is furnished to the claimant prior to the commencement of the
extension. In the event the claim is denied, such notice shall (i) set forth the
specific reason or reasons for denial, (ii) make reference to the pertinent Plan
provisions on which the denial is based, (iii) describe any additional material
or information necessary before the Participant's request may be acted upon
favorably, and (iv) explain the procedure for appealing the adverse
determination.



(b)  
Benefit Appeals. A Participant whose claim for benefits has been denied may,
within 60 days of receipt of any adverse benefit determination, appeal such
denial to the Committee. All appeals shall be in the form of a written statement
and shall (i) set forth all of the reasons in support of favorable action on the
appeal, (ii) identify those provisions of the Plan upon which the claimant is
relying, and (iii) include copies of any other documents or materials which may
support favorable consideration of the claim. The Committee shall decide the
issues presented within 60 days after receipt of such request, but this period
may be extended for up to an additional 60 days in unusual cases provided that
written notice of the extension is furnished to the claimant prior to the
commencement of the extension. The decision of the Committee shall be set forth
in writing, include specific reasons for the decision, refer to pertinent Plan
provisions on which the decision is based, and shall be final and binding on all
persons affected thereby.

 

 
15

--------------------------------------------------------------------------------




ARTICLE 8
Adoption, Amendment and Termination




8.01.              Adoption of Plan.


 
Any Affiliated Corporation that participates in the Pension Plan may, with the
consent of the Committee, elect to participate in the Plan. Such Affiliated
Corporation shall become a Participating Company as of the date specified by the
Committee in its resolution approving the participation of the Affiliated
Corporation in the Plan.



8.02.
Amendment and Termination.



 
AT&T is the Sponsor of the Plan and the Board or its Delegate, may from time to
time amend, modify or change the Plan as set forth in this document, and the
Board or its Delegate (acting pursuant to the Board's delegations of authority
then in effect) may terminate the Plan at any time. Plan amendments may include,
but are not limited to, elimination or reduction in the level or type of
benefits provided to any class or classes of Participant (and surviving lawful
spouses). Any and all Plan amendments may be made without the consent of any
Participant, surviving lawful spouse or beneficiary. Notwithstanding the
foregoing, no such amendment, suspension or termination shall retroactively
impair or otherwise adversely affect the rights of any Participant or surviving
lawful spouse to benefits under the Plan to which they have previously become
entitled as a result of a Participant's satisfaction of the vesting schedule of
this Plan which is the same as and never will be greater than the vesting
schedule under the Pension Plan.



8.03.              Sale, Spin-Off, or Other Disposition of Participating
Company.


 
(a)
Subject to Section 9.01 of this Plan, in the event AT&T sells, spins off, or
otherwise disposes of an Affiliated Corporation, or disposes of all or
substantially all of the assets of an Affiliated Corporation such that one or
more Participants terminate employment for the purposes of accepting employment
with the purchaser of such stock or assets, any person employed by such
Affiliated Corporation who ceases to be an employee of the Company or an
Affiliated Corporation as a result of the sale, spin-off, or disposition shall
be deemed to have terminated his or her employment with a Participating Company
for all relevant purposes under this Plan.



 
(b)
Notwithstanding the foregoing provisions of this Section 8.03, and subject to
Section 9.01 of this Plan, if the sale, spin-off, or other disposition of the
stock or assets of an Affiliated Corporation is to a Successor Plan Sponsor with
the effect that a Participant is or becomes a Transition Participant, the
Successor Plan Sponsor shall be solely liable for the payment of the pension and
death benefits described in this Plan, and the entitlement of the Transition
Participant or his or her surviving lawful spouse or beneficiary to benefits
under this Plan shall terminate. A Transition Participant shall not be
considered to have terminated his or her employment with AT&T or a Participating
Company for any purpose under this Plan.





16

--------------------------------------------------------------------------------


ARTICLE 9
GENERAL PROVISIONS


9.01.              Binding Effect.


 
The Plan shall be binding upon and inure to the benefit of each Participating
Company and its successors and assigns, and each Participant, employee, his or
her successors, assigns, designees, spouse, and estate. The Plan shall also be
binding upon any successor corporation or organization succeeding to
substantially all of the assets and business of AT&T, but nothing in the Plan
shall preclude AT&T from merging or consolidating into or with, or transferring
all or substantially all of its assets to, another corporation which assumes the
Plan and all obligations of AT&T hereunder. AT&T agrees that it will make
appropriate provision for the preservation of the rights of Participants,
employees and surviving lawful spouses under the Plan in any agreement or plan
or reorganization into which it may enter to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization, or transfer of assets and assumption that results in a
Participant continuing to be employed by the Company or an Affiliated
Corporation, the term "Participating Company" shall refer to such other
corporation and the Plan shall continue in full force and effect as to that
Participant and his or her lawful spouse or other beneficiary.



9.02.
Fiduciary Relationship.



 
Nothing contained in the Plan, and no action taken pursuant to the provisions of
the Plan, shall create or be construed to create a trust or contract of any
kind, or a fiduciary relationship between or among AT&T, any other Participating
Company, any Affiliated Corporation, the Board, the Administrator, the
Committee, any Participant, employee, any surviving lawful spouse or any other
person.



9.03.              No Guarantee of Employment.


 
Neither the Plan nor any action taken hereunder shall be construed as (i) a
contract of employment or deemed to give any employee the right to be retained
in the employment of a Participating Company, the right to any level of
compensation, or the right to future participation in the Plan; or (ii)
affecting the right of the Participating Company to discharge or dismiss any
employee at any time.



9.04.              Tax Withholding.
 

 
17

--------------------------------------------------------------------------------


 
AT&T shall withhold all federal, state, local or other taxes required by law to
be withheld from payments or accruals under the Plan.



9.05.              Assignment of Benefits.


 
The benefits payable hereunder or the right to receive future benefits under the
Plan may not be anticipated, alienated, sold, transferred, assigned, pledged,
executed upon, encumbered, or subjected to any charge or legal process; no
interest or right to receive a benefit may be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including without limitation, any
judgment or claim for alimony, support or separate maintenance pursuant to a
domestic relations order within the meaning of Section 206(d)(3) of ERISA and
claims in bankruptcy proceedings. Any such attempted disposition shall be null
and void.



9.06.
Facility of Payment.



 
If the Administrator shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his or her affairs because of
illness or accident, then any payment, or any part thereof, due to such person
(unless a prior claim therefor has been made by a duly appointed legal
representative), may, if the Administrator so directs AT&T, be paid to the same
person or institution that the benefits with respect to such person are paid
under the Pension Plan if applicable, or to the Participant's surviving lawful
spouse, a child, a relative, an institution maintaining or having custody of
such person, or to any other person deemed by the Administrator to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be in complete discharge of the liability of AT&T, the Board, the
Committee, the Administrator, and the Participating Company therefor. If any
payment to which a Participant or beneficiary is entitled under this Plan is
unclaimed or otherwise not subject to payment to the person or persons so
entitled, such amounts representing such payment or payments shall be forfeited
after a period of two years from the date the first such payment was payable and
shall not escheat to any state or revert to any party; provided, however, that
any such payment or payments shall be restored if any person otherwise entitled
to such payment or payments makes a valid claim.



9.07.
Severability.



 
If any section, clause, phrase, provision or portion of this Plan or the
application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Plan and shall not affect the
application of any section, clause, provision, or portion hereof to other
persons or circumstances.



9.08.
Effective Date.

 

 
18

--------------------------------------------------------------------------------


 
This Plan first became effective for Officers actively employed on or after
October 1, 1980 and for E-band Employees actively employed on or after on
January 1, 1984 and is amended and restated effective January 1, 1995.



9.09.
Plan Year.



 
For purposes of administering the Plan, the plan year shall begin on January 1
and end on December 31.



9.10.
Headings.



 
The captions of the preceding sections and articles hereof have been inserted
solely as a matter of convenience and shall not in any manner define or limit
the scope or intent of any provision of the Plan.



9.11.            Governing Law.


 
To the extent such laws are not preempted by the laws of the United States of
America, the Plan shall be governed by the laws of the State of New Jersey,
except as to its principles of conflict of laws.



9.12.            Forfeiture of Benefits.


 
Except as provided in this  Section 9.12 and Section 3.02, benefits previously
awarded may not be canceled and, upon attaining the right under the Plan for an
immediate service benefit or deferred benefit or for an automatic survivor
annuity, such right shall be nonforfeitable. Notwithstanding any eligibility or
entitlement to benefits of an individual arising or conferred under any other
provision or paragraph of this Plan, all benefits for which a Participant would
otherwise be eligible hereunder may be forfeited, at the discretion of the Board
or the Committee, if an individual without the Company's consent establishes a
relationship with a competitor of the Company or engages in activity in conflict
with or adverse to the interests of the Company under the standards of the AT&T
Non-Competition Guideline and as determined by the Board or the Committee in its
sole discretion.



9.13.
Option During Disability.



 
If an employee who has left the service of a Participating Company has elected
to continue receiving disability benefits which he or she had been receiving
prior to his or her termination and to defer receiving pension payments under
the Pension Plan to which he or she is eligible, benefits under the Plan shall
be deferred until such time as the employee begins to receive payments under the
Pension Plan.



9.14.            Special Classification.
 

 
19

--------------------------------------------------------------------------------


 
For purposes of the Plan, the determination of those causes of death not
classified as due to accident shall be accomplished in the same manner as set
forth in the Pension Plan.



9.15.            Claims Release.


 
In case of accident resulting in the death of a Participant which entitles his
or her beneficiaries or his or her annuitant to death benefits under the Plan,
such beneficiaries or annuitant shall, prior to the payment of any such
benefits, sign a release, releasing the Company or other Participating
Companies, as applicable, from all claims and demands which the deceased had and
which his or her beneficiaries or his or her annuitant may have against them,
otherwise than under the Plan, on account of such accident. If any persons other
than the beneficiaries under this Plan might legally assert claims against a
Participating Company on account of the death of the individual, no part of the
death benefit under the Plan shall be due or payable until there have also been
delivered to the Committee or the Administrator, as applicable, good and
sufficient releases of all claims, arising from or growing out of the death of
the individual, which such other persons might legally assert against any
Participating Company. The Committee or the Administrator, as applicable, in its
discretion, may require that the releases described above shall release any
other company connected with the accident, including the Company or any other
Participating Company, as applicable. This requirement of a release or releases
shall not apply in the case of Survivor Annuities as described in Section
4.02(d).



9.16.            Damage Claims or Suits.


 
Should a claim other than under the Plan be presented or suit brought against
the Company or any Participating Company for damages on account of death of a
Participant, nothing shall be payable under the Plan on account of such death
except as provided in Section 9.17; provided, however, that the Committee or the
Administrator, as applicable, may, in its discretion and upon such terms as it
may prescribe, waive this provision if such claim be withdrawn or if such suit
be discontinued; and provided further that this provision shall not preclude the
payment of Survivor Annuities as described in Section 4.02(d).



9.17.
Judgment or Settlement.



 
In case any judgment is recovered against any Participating Company or any
settlement is made of any claim or suit on account of the death of a
Participant, and the amount paid to the beneficiaries who would have received
benefits under the Plan is less than what would otherwise have been payable
under the Plan, the difference between the two amounts may, in the discretion of
the Committee or the Administrator, as applicable, be distributed to such
beneficiaries.



9.18.            Payment under Law.
 

 
20

--------------------------------------------------------------------------------


 
In the case of any benefit (which the Committee or the Administrator, as
applicable, shall determine to be of the same general character as a payment
provided by the Plan)that is payable to any Participant, to his or her
beneficiaries, his or her estate or his or her annuitant under any law now in
force or hereafter enacted, only the excess, if any, of the amount prescribed in
the Plan above the amount of such payment prescribed by law shall be payable
under the Plan; provided, however, that no benefit payable under the Plan shall
be reduced by reason of any governmental benefit or pension payable on account
of military service or by reason of any benefit which the recipient would be
entitled to receive under the Social Security Act or Railroad Retirement Act. In
those cases where, because of differences in the beneficiaries or in the time or
methods of payment or otherwise, the determination of any such excess is not
ascertainable by mere comparison but adjustments are necessary, the Committee or
the Administrator, as applicable, shall, in its discretion, determine whether or
not in fact any such excess exists and make the adjustments necessary to carry
out in a fair and equitable manner the spirit of the provision for the payment
of any such excess. Further, in determining whether or not there is an excess,
to the extent any payments under any law are considered in determining whether
there is any excess payable to an employee under any other comparable plan
sponsored by the Company, the amount of such payments under law shall not be
considered under this Plan.



9.19.            Entire Plan.


 
This written Plan document is the final and exclusive statement of the terms of
this Plan, and any claim of right or entitlement under the Plan shall be
determined in accordance with its provisions pursuant to the procedures
described in Article 7. Unless otherwise authorized by the Board or its
delegate, no amendment or modification to this Plan shall be effective until
reduced to writing and adopted pursuant to Section 8.02.


21

--------------------------------------------------------------------------------



Appendix A


Prior Pension Formulas


 
The pension formulas in effect for retirements between the period from August
10, 1980 to April 14, 1991, inclusive, are outlined below. The Basic Formula
shown in Part 1. applies solely to Officers; the Alternate Formula in Part 2.
applies to all participants for service benefit purposes only, and an Officer is
entitled to the greater benefit provided under either the Basic Formula or
Alternate Formula.



Part 1 - Basic Formula:


 
The product of one and six tenths percentum (1.6%) and an Officer's Adjusted
Career Income. The early retirement discounts shown is Paragraphs 3(b)(ii) and
4(b)(i) of Section 4 of the Plan apply to pension benefits under this Formula.

 
      "Adjusted Career Income" is calculated in two steps:


 
Step 1 - Determine the average of the amount of short term  incentive awards or
standard awards up to a permitted maximum amount which were paid or effective
during a specified pay base period and multiply this average amount by Term of
Employment completed as of the end of the pay base period;



 
Step 2 - Total the amount of the applicable awards after the pay base period to
retirement and add this amount to the amount calculated under Step 1.



The components of the adjusted career income calculation are shown below:


 



--------------------------------------------------------------------------------




   
Type of Award
Type of Award
Limitation on Amount
                   
Date of
Pay Base
Includable in
Includable after
of Award Includable in
         
Retirement
Period
Pay Base Period*
Pay Base Period*
Pension Computation
                   
8-10-80 to
1-1-75 to
Actual Short Term
Actual Short Term
15% of Position Rate
         
1-30-82
12-31-79
Incentive Award
Incentive Award
                     
1-31-82 to
10-1-76 to
Actual
 Actual for 1981 and 50% of Position Rate            9-29-83  9-30-81    1982  ;


--------------------------------------------------------------------------------



 
 
 
 
 
9-30-83 to
10-1-77 to
Actual
Actual for 1982;
60% of Position Rate
                   
1-30-86
9-30-82
 
Standard for 1983
                 
and after
                     
1-31-86 to
7-1-79 to
Actual to 1-1-83;
Standard
60% of Position Rate
         
5-30-88
6-30-85
Standard for 1983
                 
and after
             
5-31-88 to
1-1-84 to
Standard
Standard
60% of Position Rate
                   
4-14-91
 
6-30-85
   

 


*
Awards for partial years during and after the Pay Base Period and for the year
of retirement are prorated. In addition, no award is includable for the year of
retirement if an Officer does not complete at least 3 months of Active Service
during such year.




23

--------------------------------------------------------------------------------



Appendix A


Part 2 - Alternate Formula:


Provisions applicable from January 2, 1984 through May 30, 1988


The following Alternate Formula was effective for retirements on or after
January 2, 1984 through May 30. 1988:


 
A.
The product of one and two-tenths percentum (1.2%) and Adjusted Career Average
Pay,



PLUS


 
B.
Ten dollars ($10.) and the product of five-hundredths percentum (.05%) and the
difference between the Covered Compensation Base for the year of retirement and
the Adjusted Career Average Pay.



TIMES


C.        Term of employment at retirement,


MINUS


 
D.
Annual Service pension payable under the Pension Plan before reduction for a
Survivor Annuity or early retirement.



 
The early retirement discount described in Appendix C of this Plan applies to
the amounts computed under the Alternate Formula.



 
"Adjusted Career Average Pay" in the case of an Officer is calculated by
dividing the sum of the total Adjusted Career Income under the Basic Formula of
this Plan in effect at retirement and the total Adjusted Career Income under the
Pension Plan formula in effect at retirement by such Officer's Term of
Employment at retirement.



 
"Adjusted Career Average Pay" for an E-band Employee is Calculated by dividing
the total Adjusted Career Income under the Pension Plan formula in effect at
retirement by such employee's Term of Employment at retirement.





Provisions applicable from May 31, 1988 through October 18, 1993


The following Alternate Formula was effective for retirements on or after May
31, 1988 through October 18. 1993:
 
 
24

--------------------------------------------------------------------------------




 
A.
The product of one and seven-tenths percentum (1.7%) and Adjusted Career Average
Pay,



MINUS


B.        The product of eight-tenths (0.8%) and the Covered Compensation Base,


TIMES


C.        Term of employment at retirement,


MINUS


 
D.
Annual Service pension payable under the Pension Plan before reduction for a
Survivor Annuity or early retirement.



 
The early retirement discount described in Appendix C of this Plan applies to
the amounts computed under the Alternate Formula.



 
"Adjusted Career Average Pay" is calculated by dividing the sum of the total
Adjusted Career Income under the Basic Formula of this Plan in effect at
retirement and the total Adjusted Career Income under the Pension Plan formula
in effect at retirement by such Officer's Term of Employment at retirement.





Part 3 - Waiver of Death Benefit


 
Waiver of the Death Benefit. If an Officer is deemed to have waived the death
benefit under the Pension Plan, he or she will be deemed to have waived such
death benefits pursuant to this Plan as well, provided he or she either died
before January 1, 1987 or he or she retired or terminated employment before
December 31, 1986 and had attained age 55 on or before December 31, 1983; if a
prior waiver by an Officer of death benefits under the Pension Plan is deemed
rescinded under the Pension Plan, such waiver is deemed rescinded under this
Plan effective December 31, 1986.






25

--------------------------------------------------------------------------------



APPENDIX B


Section 4.02(c) Alternate Minimum Formula - Table of Factors


              Age
              50 or
less  51     52     53     54     55     56     57     58     59     60     61     62     63     64     65


Service


  20 or
less  1.33        1.33   1.33   1.36   1.43   1.47   1.43   1.38   1.33   1.28   1.25   1.20   1.15   1.10   1.05   1.00
 
  21          1.38        1.32   1.32   1.35   1.42   1.46   1.42   1.37   1.32   1.27   1.24   1.19   1.14   1.09   1.05   1.00
 
  22          1.42        1.37   1.31   1.34   1.41   1.45   1.41   1.36   1.30   1.26   1.23   1.18   1.14   1.09   1.05   1.00
 
  23          1.47        1.41   1.36   1.33   1.40   1.44   1.40   1.35   1.29   1.25   1.22   1.17   1.13   1.09   1.04   1.00
 
  24          1.52        1.46   1.40   1.39   1.39   1.43   1.39   1.34   1.29   1.24   1.21   1.17   1.12   1.08   1.04   1.00
 
  25          1.58        1.51   1.45   1.43   1.45   1.42   1.38   1.33   1.28   1.23   1.20   1.16   1.12   1.08   1.04   1.00
 
  26          1.57        1.50   1.44   1.42   1.44   1.41   1.37   1.32   1.27   1.22   1.19   1.15   1.11   1.08   1.04   1.00
 
  27          1.57        1.49   1.43   1.42   1.43   1.40   1.36   1.31   1.26   1.21   1.18   1.15   1.11   1.07   1.04   1.00
 
  28          1.56        1.48   1.42   1.41   1.43   1.39   1.36   1.31   1.25   1.21   1.18   1.14   1.11   1.07   1.04   1.00
 
  29          1.55        1.48   1.42   1.40   1.42   1.39   1.35   1.30   1.25   1.20   1.17   1.14   1.10   1.07   1.03   1.00
 
  30          1.38        1.36   1.33   1.35   1.39   1.38   1.34   1.29   1.24   1.19   1.17   1.13   1.10   1.07   1.03   1.00
 
  31          1.38        1.35   1.33   1.34   1.39   1.37   1.34   1.29   1.24   1.19   1.16   1.13   1.10   1.06   1.03   1.00
 
  32          1.37        1.35   1.32   1.34   1.38   1.37   1.33   1.28   1.23   1.18   1.16   1.12   1.09   1.06   1.03   1.00
 
  33          1.37        1.34   1.32   1.34   1.38   1.36   1.33   1.28   1.23   1.18   1.15   1.12   1.09   1.06   1.03   1.00
 
  34          1.36        1.34   1.31   1.33   1.37   1.36   1.32   1.27   1.22   1.17   1.15   1.12   1.09   1.06   1.03   1.00
 
  35 or
more  1.36        1.33   1.31   1.33   1.37   1.35   1.32   1.27   1.22   1.17   1.14   1.11   1.09   1.06   1.03   1.00
 


 


--------------------------------------------------------------------------------



APPENDIX C




Section 4.02(b) Alternate Formula
Early Retirement Factors Based Upon Attained Years and Months of Age


Attained Age


YearsMonths




              0       1          2        3         4         5        6       
7        8         9       10       11      12
 50     .29      .29     .30      .30      .31      .31    .32     .32      .32     .33     .33     .34


 51     .34      .34     .35      .35      .36      .36    .37     .37      .37     .38     .38     .39


 52     .39      .40     .40      .41      .42      .42    .43     .44      .44     .45     .46     .46


 53     .47      .48     .48      .49      .50      .50    .51     .52      .52     .53     .54     .54


 54     .55      .56     .57      .57      .58      .59    .60     .60      .61     .62     .63     .63


 55     .64      .64     .66      .66      .66      .66    .67     .67      .67     .67     .69     .69


 56     .69      .69     .71      .71      .71      .72    .72     .72      .74     .74     .74     .76


 57     .76      .76     .78      .78      .78      .79    .79     .79      .81     .81     .81     .83


 58     .83      .83     .84      .84      .86      .86    .88     .88      .88     .90     .90     .91


 59     .91      .91     .93      .93      .95      .95    .97     .97      .97     .98     .98    1.00


 60    1.00
